Jordan, Justice.
William Davis and Julienne Davis were divorced on May 29, 1973, in the Superior Court of DeKalb County. As a part of that decree Julienne Davis was awarded custody of the minor child of the marriage.
In May of1974, William Davis, appellee in the above-styled appeal, filed a petition for modification in the nature of a habeas corpus in the Superior Court of Muscogee County alleging, among other things, that there had been a substantial change in conditions and that the appellant was presently unfit to retain custody of the minor child. Appellant filed an answer and counterclaim in which she denied the allegations of the habeas corpus for change in custody and asserted a counterclaim for monies she expended for the support of the minor child.
The court entered an order finding that there was in fact a material change of condition affecting the welfare of the minor child, awarded custody to the father, *852and dismissed appellant’s counterclaim. Appellant enumerates this order as error. Held:
Submitted September 6, 1974
Decided September 24, 1974
Rehearing denied October 1, 1974.
Howard, Howard & Hall, William V. Hall, Jr., for appellant.
John Denney, for appellee.
A review of appellant’s enumerated error would require a study of the evidence submitted at the hearing. After investigation by this court we have found that the hearing was not transcribed, and such being the case we are unable to review the appellant’s contention, and the trial court must be affirmed. Avery v. Avery, 224 Ga. 516 (162 SE2d 718).

Judgment affirmed.


All the Justices concur.